990 So.2d 1266 (2008)
M.H. Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D08-1553.
District Court of Appeal of Florida, Third District.
October 1, 2008.
Albert W. Guffanti, Miami, for appellant.
Karla Perkins, Assistant District Legal Counsel, for appellee.
Before GERSTEN, C.J., RAMIREZ, J., and SCHWARTZ, Senior Judge.

ON CONFESSION OF ERROR
PER CURIAM.
M.H. appeals a judgment of dependency entered as to his child, T.H. Appellee, Florida Department of Children and Families, has moved this Court to relinquish jurisdiction so that the case may be dismissed.
We elect to treat appellee's motion for relinquishment as a confession of error. Therefore, this cause is reversed, and remanded for the trial court to vacate the order adjudicating the child, T.H., dependent as to the father, appellant, M.H.
Reversed and remanded with instructions.